Citation Nr: 0029076	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-11 731	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


FINDINGS OF FACT

The veteran served on active duty from April 1968 to August 
1973, and from October 1975 to October 1979.  He appealed a 
January 1999 RO decision which denied his claim for a 
permanent and total disability rating for non-service-
connected pension purposes.  After the appeal was sent to the 
Board, an October 2000 RO decision granted the pension claim.


CONCLUSION OF LAW

Inasmuch as the RO has granted the benefit sought on appeal, 
the Board has no jurisdiction in this case and the appeal 
must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.101, 20.202 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's jurisdiction extends to review of questions of 
fact and law involved in claims denied by an RO.  Here, after 
the case was sent to the Board, the RO granted the benefit 
sought on appeal.  As there is no longer an issue for the 
Board to review, it lacks jurisdiction and the appeal must be 
dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.101, 20.202 (2000)



ORDER

The appeal is dismissed.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

